Citation Nr: 0322104	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Entitlement to service connection for right knee 
disability to include arthritis.

4.  Entitlement to service connection for right wrist 
disability.
 
5.  Entitlement to service connection for cervical spine 
disability. 

6.  Entitlement to service connection for bilateral hearing 
loss. 

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
October 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreements were received in October 2000 
and April 2001, a statement of the case was issued in January 
2002, and a substantive appeal was received in January 2002.  
The veteran testified at a Board videoconference in December 
2002.  


FINDINGS OF FACT

1.  By decision in December 1970, the Board denied the 
veteran's claim for entitlement to service connection for 
rheumatoid arthritis and residuals of a back injury.

2.  Evidence received subsequent to the December 1970 Board 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's underlying claim of 
entitlement to service connection for rheumatoid arthritis.  

3.  Evidence received since the December 1970 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for residuals of a back injury.  


CONCLUSIONS OF LAW

1.  The December 1970 Board decision that denied entitlement 
to service connection for residuals of a back injury and for 
rheumatoid arthritis is final.  38 U.S.C.A. §§ 7103, 7104 
(West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  New and material evidence has been received since the 
December 1970 Board decision, and the claim of entitlement to 
service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1969 rating decision denied service connection for 
residuals of a back injury and rheumatoid arthritis.  The 
veteran appealed to the Board but the Board denied the appeal 
in a December 1970 decision.  Decisions of the Board are 
final.  38 U.S.C.A. §§ 7103, 7104.  However, a claim that is 
the subject of a prior final denial may be reopened and the 
prior disposition reviewed if certain requirements are met.  
38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Although it appears from a January 2002 statement of the case 
that the RO in fact found that at least one of the two issues 
addressed in the 1970 Board decision had been reopened, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

Evidence before the Board in the December 1970 decision 
included service medical records, VA examination reports 
dated January 1969 and February 1970, and the testimony of 
the veteran at a personal hearing in June 1970.  The evidence 
showed that although rheumatoid arthritis was diagnosed in 
service, laboratory studies and x-ray reports in service and 
on VA examinations following service were negative for 
positive findings to support the diagnosis.  In the December 
1970 Board decision, the veteran's claim was denied on the 
basis that the evidence of record did not show that the 
veteran was currently diagnosed as having rheumatoid 
arthritis and without a current diagnosed disability, he 
could not be service-connected.  

In connection with his current attempt to reopen his claim, 
the veteran has presented no new evidence to support a 
finding of service connection for rheumatoid arthritis.  None 
of the numerous private medical records or VA medical records 
submitted since the December 1970 Board decision show that 
the veteran is currently diagnosed with, or receiving 
treatment for, rheumatoid arthritis.  

While both the private medical records and VA medical records 
clearly show that the veteran is currently receiving 
treatment for arthritis, among other problems, none of these 
records indicate that the veteran's arthritis is rheumatoid 
arthritis.  Moreover, while a February 2002 medical statement 
from Dr. Nilsen indicates that the veteran developed severe 
arthritic problems in Vietnam, Dr. Nilsen does not state that 
the veteran's severe arthritic problems are rheumatoid 
arthritis or some other form of arthritis.  

Nevertheless, the underlying message in the newly received 
medical evidence, while rather vague, is that there is some 
type of arthritis.  Noting that the major problem for medical 
personnel during service and after service has been to 
determine if the veteran suffers from a disability manifested 
by joint symptomatology, the Board believes that the newly 
received evidence, assuming it to be credible, is so 
significant that it must be considered to fairly determine 
the merits of the veteran's claim. . 

Likewise, the Board believes that evidence received since the 
1970 Board decision denying service connection for back 
disability is also new and material.  In the December 1970 
Board decision, the veteran's claim was denied on the basis 
that the evidence of record did not show that the veteran was 
diagnosed with a disability relating to his back.  However, 
evidence received since the December 1970 Board decision 
includes a medical report from Dr. Nilsen dated July 1972 
demonstrating that the veteran was diagnosed as having 
seratic nerve irritation and radiculitis L1-L2 area.  While 
the diagnosis has change over the years, the most recent 
diagnosis given was in a January 2002 VA medical record, 
which indicated that the veteran has L4-5 disc protrusion 
with lumbar degenerative disc disease.  

The evidence discussed above provides that the veteran has a 
current lower back disability.  As such, the Board is of the 
opinion that medical evidence received since the December 
1970 Board decision, including the January 2002 VA medical 
record, must be viewed as so significant that it must be 
considered in order to fairly decide the merits of the claim.    


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
rheumatoid arthritis and for residuals of a back injury.  To 
this extent, the appeal is granted. 

REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Prior to May 1, 2003, the Board was given the authority to 
accomplish additional assistance and development of the 
evidence in cases on appeal without the need to remand the 
case to the RO.  67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, - 
7305, - 7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.  

For the PTSD claim, a review of the record reveals that the 
veteran submitted written communication identifying stressors 
that he relates to his current PTSD.  However, the record 
does not show that an attempt to corroborate these stressors 
have been made to date in compliance with Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Further, private medical 
records show that the veteran is receiving treatment for 
PTSD, but a VA etiology opinion has not been obtained to 
date.  

As for the remaining claims, medical records show that the 
veteran has received treatment for what may be a right knee 
disability, right wrist disability, cervical spine 
disability, bilateral hearing loss, and depression.  However, 
it does not appear that a VA examination has been performed 
to determine the nature and etiology of the above 
disabilities.  38 C.F.R. § 3.159.  Lastly, the Board has 
reopened the claims for rheumatoid arthritis and residuals of 
a back injury.  A VA examination is therefore necessary to 
determine the nature and etiology of any rheumatoid arthritis 
and residuals of a back injury.  38 C.F.R. § 3.159.  In light 
of the recent judicial decision and the information discussed 
above, the case must be returned to the RO for further action 
prior to appellate review by the Board.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).      

2.  The RO should afford the veteran and 
his representative the opportunity to 
update/amend the details of the claimed 
inservice stressors which he provided to 
the RO in July 2000.  After receiving a 
response, or if no response is received, 
the RO should prepare a list of the 
claimed stressors based on the statements 
of the veteran in the claims file.  It 
should be noted that the veteran 
reportedly served in 525th QM Co Petrol 
Depot APO 96312.  The RO should then 
attempt to verify the stressors related 
by the veteran, including the stressor 
where the veteran was in the area under 
attack by the enemy upon arrival into 
Vietnam.  Following an attempt to verify 
the stressors, the RO should prepare a 
report detailing the nature of any 
stressor(s) which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder. 
 
3.	Once the above-requested development 
has been 
completed, the veteran should be afforded 
VA orthopedic, rheumatology, 
audiological, and psychiatric 
examinations to determine the nature, 
extent, and appropriate diagnosis (if 
any) of the claimed rheumatoid arthritis, 
residuals of a back injury, right knee 
disability, to include arthritis, right 
wrist disability, cervical spine 
disability, bilateral hearing loss, 
depression, and PTSD, and to offer an 
opinion as to whether these conditions 
are related in any way to his active 
military service.  The claims file must 
be made available to the examiners for 
review in connection with the 
examinations.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed.    
	
	a.   The orthopedic examiner should 
clearly list all current disabilities of 
the right knee, right wrist, cervical 
spine, and low back which can be 
diagnosed.  As to each such currently 
diagnosed disorder, the orthopedic 
examiner (after reviewing the claims 
file, to include service medical records 
and post-service medical records) should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that each such 
disability is related to the veteran's 
military service.  

b.   The rheumatology examiner 
should clearly indicate whether or not a 
current diagnosis of rheumatoid arthritis 
can be made.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability is related to the veteran's 
military service.  

c.	The audiological examiner should 
clearly
report all audiological test results.  If 
there is evidence of current hearing 
loss, the examiner (after reviewing the 
claims file, to include service medical 
records and post-service medical records) 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that 
hearing loss is related to the veteran's 
military service.  

	d.  The psychiatric examiner should 
clearly report whether diagnoses of 
depression and PTSD can be made.  If 
depression is diagnosed, the examiner 
(after reviewing the claims file, to 
include service medical records and post-
service medical records) should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that depression is related 
to the veteran's military service.  If 
PTSD is diagnosed, the examiner should 
indicate the stressor or stressors which 
is the basis for such a diagnosis.  
	  
4.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
whether service connection for the above 
disabilities is warranted.  If these 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

